70 F.3d 1289
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FEDERAL-MOGUL CORPORATION, Plaintiff-Appellee,andThe Torrington Company, Plaintiff,v.The UNITED STATES, Defendant,andSKF USA Inc. and SKF GMBH, Ina Walzlager Schaeffler KG andIna Bearing Company, Inc., NTN Bearing Corporation ofAmerica, and NTN Kugellagerfabrik (Deutschland) GMBH, FAGKugelfischer Georg Schafer KGAA, Pratt & Whitney Canada,Inc., Defendants,andGMN Georg Muller Nurnberg AG, Defendant-Appellant.
No. 94-1151.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1995.

1
Appeal from a decision of the United States Court of International Trade in 91-07-00533 entered November 30, 1993;  Judge Nicholas Tsoucalas.

CIT

2
GRANTED.

ORDER

3
Upon consideration of the Motion for Remand of Defendant-Appellant GMN Georg Muller Nurnberg A.G. and upon considering all other proceedings and papers filed herein, it is hereby


4
ORDERED, that Defendant-appellant's motion is granted, and it is further


5
ORDERED, that this case is remanded to the U.S. Court of International Trade to issue a new opinion consistent with this Court's opinion in Federal-Mogul v. United States, Ct. Nos. 94-1097, -1194 (August 28, 1995).